Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Richard Chinn on 08/10/2021.

The application has been amended as follows: 
In claim 9, replace lines 5-8 with the following “the TPU pellet has a bismuth content of 1 to 200 ppm and is capable of undergoing a catalytically accelerated reaction during storage,”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record carries out heating at 80°C on the cast TPU before granulation, therefore, even if the skilled artisan would have stored the granulated TPU afterwards, it would not be the same as the claimed pellet because the cast mold of TPU cannot be strand or underwater pelletized.  Therefore, whatever residual reaction was to occur in storage is now gone because it probably occurred during the heating of the cast (in the prior art) and the skilled artisan would be inclined to remove excess monomer before casting the TPU into the mold to avoid unwanted side reactions.  The prior art TPU would not be capable of further reaction during storage.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450.  The examiner can normally be reached on M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/MICHAEL L LEONARD/             Primary Examiner, Art Unit 1763